NO. 12-20-00182-CV

                            IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

DANIAL JAWEED AND KAYLUNN                             §       APPEAL FROM THE COUNTY
SILLS,
APPELLANTS
                                                      §       CIVIL COURT AT LAW NO. 1
V.

TRADE RESOURCES INC.,                                 §       HARRIS COUNTY, TEXAS
APPELLEE

                                     MEMORANDUM OPINION
                                         PER CURIAM
        For two reasons, this appeal is being dismissed for failure to comply with the Texas Rules
of Appellate Procedure. 1 See TEX. R. APP. P. 42.3(c).
        First, a party who is not excused by statute or the appellate rules from paying costs must
pay--at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
        On July 17, 2020, Appellants, Danial Jaweed and Kaylunn Sills, were notified that the
filing fee in this appeal is due and that the appeal would be subject to dismissal if not paid within
twenty days of the July 17 notice, unless Appellants are exempt from paying the filing fee or
established an inability to pay the filing fee. See TEX. R. APP. P. 5. On August 7, Appellants
were informed that the filing fee had not been paid and, unless Appellants notified the Court in

        1
          Pursuant to a docket equalization order issued by the Supreme Court of Texas on July 30, 2020, this
appeal has been transferred to this Court from the First Court of Appeals in Houston, Texas.
writing on or before September 7 as to why Appellants should not pay the fee, or paid the
appellate filing fee on or before September 7, the appeal may be dismissed. See TEX. R. APP. P.
42.3(c). The date for remitting the filing fee passed, and Appellants have not paid the fee or
otherwise shown that they are excused from paying the fee.
         Second, on August 12, the Clerk of this Court notified Appellants that the notice of
appeal failed to contain the information specifically required by Texas Rule of Appellate
Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX.
R. APP. P 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp.
2019) (notice of appeal must be served on each court reporter responsible for preparing reporter's
record). The notice warned that, unless Appellants filed a proper notice of appeal on or before
September 11, the appeal would be referred to the Court for dismissal. This deadline passed and
Appellants have not filed a compliant notice of appeal or otherwise responded to this Court’s
August 12 notice.
         Because Appellants failed, after notice, to comply with Rule 5, Rule 9.6, and Section
51.017(a), the appeal is dismissed. 2 See TEX. R. APP. P. 42.3(c) (on its own initiative after giving
ten days' notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal
because appellant failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
             We also note that Appellants failed to file the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 14, 2020


                                         NO. 12-20-00182-CV


                         DANIAL JAWEED AND KAYLUNN SILLS,
                                     Appellants
                                        V.
                              TRADE RESOURCES INC.,
                                      Appellee


                         Appeal from the County Civil Court at Law No 1
                           of Harris County, Texas (Tr.Ct.No. 1143294)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.